        Case 6:20-cv-00478-ADA Document 84-1 Filed 02/12/21 Page 1 of 5



                      Exhibit A – Narrowed Terms Identified by Defendant
A.   Group 1

            1.     ’133 Patent

      Claim Term, Clause, or Phrase                                            Claim(s)
1     “whether a congestion condition exists [on/for] the egress node”         1, 12, and 13
2     “processing the packets”                                                 1, 12, and 13
3     “such that packets associated with egress nodes for which the            1, 12, and 13
      congestion condition does not exist have a different queuing priority
      within the load balancing network than packets associated with egress
      nodes for which the congestion condition exists”
4     “means for determining, for each packet, whether a congestion condition 12
      exists on the egress node”
5     “means for processing the packets such that packets associated with     12
      egress nodes for which the congestion condition does not exist have a
      different queuing priority within the load-balancing network than
      packets associated with egress nodes for which the congestion condition
      exists”

            2.     ’800 Patent

      Claim Term, Clause, or Phrase                                            Claim(s)
6     “latency cost”                                                           1 and 13
7     “[determining/determine] an assignment objective”                        1 and 13


            3.     ’309 Patent

      Claim Term, Clause, or Phrase                                            Claim(s)
8     “split ratio vector”                                                     1, 11, and 16

            4.     ’360 Patent

      Claim Term, Clause, or Phrase                                            Claim(s)
9     “said element comprises: an element for recording whether a queue is     1 and 26
      empty or occupied, an element for recording the [number of data
      cells/quantity of data] contained in a queue, an element identifying a
      queue from which data is to be output, and an element identifying a
      group of queues from which data is to be output”
             Case 6:20-cv-00478-ADA Document 84-1 Filed 02/12/21 Page 2 of 5



                               Exhibit A – Narrowed Terms Identified by Defendant
           Claim Term, Clause, or Phrase                                                            Claim(s)
    10     “expected state for said element” “predetermined state for said                          1, 3, 12, 13,
                                                                                                    18, 21, 24, 26,
           element” “expected value of said parameter” “expected states for that                    28, 29, 48, and
                                                                                                    49
           element” “expected status for said element”

           “expected state of said first element”
    11     “computer generated model”                                                               1, 18, 21, 26,
                                                                                                    44, and 45
    12     “element for recording whether a queue is empty or occupied”                             1, 5, 6, 7–9,
                                                                                                    14–15, 20, 25,
                                                                                                    26, 30, 33–35,
                                                                                                    and 38

           ***
                                                                                                    ***
           “an element for recording the [number of [data] cells/quantity of data]
           contained in a queue”                                                   1, 5–6, 9, 14–
                                                                                   15, 20, 26, 30,
                                                                                   33–35, and 38

           ***                                                                                      ***

           “an element identifying a queue from which data is to be output”                         1, 26, 5, 20,
                                                                                                    and 30


           ***
                                                                                                    ***
           “an element [identifying/indicating] a group of queues from which data
           is to be output”                                                                         1, 5, 9, 14–15,
                                                                                                    20, 26, 30, 33,
                                                                                                    35, and 38
    13     “determining means for determining an expected value of said                             18
                      1
    14     paramater”
           “detection means for detecting a state of an element”2                                   1 and 24




1
  Defendants contend that resolution of this dispute will apply equally to the terms “determining means for determining an
expected state for said element based on said monitored parameter” (claim 3) and “prediction means for determining an expected
status for said element” (claims 12 and 13); Plaintiff does not agree.
2
  Defendants contend that resolution of this dispute will apply equally to the terms “determining means for determining an
expected state for said element based on said monitored parameter” (claim 3) and “prediction means for determining an expected
status for said element” (claims 12 and 13); Plaintiff does not agree.
             Case 6:20-cv-00478-ADA Document 84-1 Filed 02/12/21 Page 3 of 5



                               Exhibit A – Narrowed Terms Identified by Defendant
           Claim Term, Clause, or Phrase                                                           Claim(s)
    15     “comparing means for comparing the detected state with a                                1 and 24
           predetermined state for said element and for outputting the result of the
           comparison”3
    B.   Group 2

                   1.      ’144 Patent

           Claim Term, Clause, or Phrase                                                           Claim(s)
    16     “group of communication traffic”                                                        1, 4, 11, 12, 14
    17     “V is a group identifier corresponding to the group of communication                    1, 11, 14
           traffic”

                   2.      ’921 Patent

           Claim Term, Clause, or Phrase                                         Claim(s)
    18     “data plane means for forwarding packets between the nodes” (claim 1) 1, 9, 17
           / “data plane means for forwarding packets to other nodes in the
           network” (claims 9 & 17)
    19     “fast propagation”                                                    1, 9, 17

C.        Group 3

                   1.      ’489 Patent

           Claim Term, Clause, or Phrase                                                          Claim(s)
    20     “the first set of port interfaces of the multi-chassis link aggregate”                 1, 8, 15


                   2.      ’020 Patent

           Claim Term, Clause, or Phrase                                                           Claim(s)
    21     “removing, at the network node, the protocol data of a portion of                       1, 6
           protocol layers from the received data stream” (claim 1) / “removes
           protocol data from a portion of protocol layers from a data stream”
           (claim 6)
    22     “a control unit which removes protocol data from a portion of                           6
           protocol layers from a data stream received from the communication
           network via the second interface, the data stream comprising


3
 Defendants contend that resolution of this dispute will apply equally to the terms “determining means for determining an
expected state for said element based on said monitored parameter” (claim 3) and “prediction means for determining an
expected status for said element” (claims 12 and 13); ; Plaintiff does not agree.
         Case 6:20-cv-00478-ADA Document 84-1 Filed 02/12/21 Page 4 of 5



                        Exhibit A – Narrowed Terms Identified by Defendant
 23    “bus system”                                                                1, 6




D.    Group 4
                1.    ’435 Patent

       Claim Term, Clause, or Phrase                                               Claim(s)
 24    “setting the IPPC of one of the ports of one of said bridges within the     1, 8, 13
       MSTI to a lower IPPC when said port is part of the VLAN member
       set”
 25    “processing unit for setting the Internal Port Path Cost (IPPC) of one of   8
       the ports of one of said bridges within the MSTI…”
 26    “ideally”                                                                   7, 11, 18
 27    entirety of claims                                                          9–11, 13–18


                2.    ’536 Patent

       Claim Term, Clause, or Phrase                                               Claim(s)
 28    “bridge”                                                                    1, 12
 29    “channel in a connection-based network”                                     1, 12
 30    “means for reading priorities of data frames directed by the bridge to at   12
       least a first one of the bridge ports”
 31    “forwarding system configured to read a priority of a data frame to be 1
       forwarded onto the connection-based network by way of the first one of
       the ports, identify a service interface which the map indicates
       corresponds to the read user priority and forward the data frame over
       the channel in the connection-based network associated with the
       identified service interface”


                3.    ’888 Patent

       Claim Term, Clause, or Phrase                                               Claim(s)
 32    “stackable trunk port”                                                      1, 15
 33    “backbone VLAN trunk”                                                       1, 15
      Case 6:20-cv-00478-ADA Document 84-1 Filed 02/12/21 Page 5 of 5



                     Exhibit A – Narrowed Terms Identified by Defendant
34   “wherein the selection and association of at least one backbone VLAN 1, 15
     ID with each one of the corresponding plurality of backbone VLAN
     trunks is undertaken irrespective of one of an in-use and a stand-by
     designation of each one of the plurality of backbone VLAN trunks and
     each one of the plurality of stackable trunk ports” (claim 1) / “wherein
     the association of the plurality of backbone VLAN IDs with the
     backbone VLAN trunk is undertaken irrespective of one of an in-use and
     a stand-by designation of the backbone VLAN trunk and the at least one
     stackable trunk port” (claim 15)


           4.     ’129 Patent

     Claim Term, Clause, or Phrase                                         Claim(s)
35   “rate of change”                                                      3
36   “initiating a poll of resources in the nodes of the network by the    3
     management station in response to reporting from the node or a time
     interval being exceeded”
